Judgment unanimously affirmed. Memorandum: In the absence of a request by defendant, the trial court may not instruct the jury that no unfavorable inference may be drawn from defendant’s decision not to testify (CPL 300.10 [2]). Defendant did not request the charge and it was thus error for the court to so instruct the jury. Given the overwhelming evidence of defendant’s guilt, however, "there is no reasonable possibility that the error might have contributed to defendant’s conviction” (People v Crimmins, 36 NY2d 230, 237; see also, People v Koberstein, 66 NY2d 989). We find, therefore, that the error is harmless. We have examined defendant’s remaining contentions and find them to be without merit. (Appeal from judgment of Onon*531daga County Court, Mordue, J. — escape, first degree.) Present —Dillon, P. J., Callahan, Boomer, Balio and Davis, JJ.